In an action to recover money advanced by the plaintiffs to the defendant or paid by the plaintiff to third parties on the defendant’s behalf, the defendant appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), entered June 16, 2003, which granted the plaintiff’s motion for summary judgment and denied its cross motion to consolidate this action with an action entitled Regatta Condominium Assn. v Village of Mamaroneck, pending in the Supreme Court, Westchester County, under index No. 17117/01.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiffs motion for summary judgment. In support of its motion, the plaintiff *362made a prima facie showing of entitlement to judgment as a matter of law (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition, the defendant failed to raise a triable issue of fact.
Moreover, the Supreme Court providently exercised its discretion in denying the defendant’s motion to consolidate the instant action with an action entitled Regatta Condominium Assn. v Village of Mamaroneck, pending in the Supreme Court, Westchester County, under index No. 17117/01 (see CPLR 602 [a]). Although there are some common issues, the actions arise out of different transactions and involve completely different claims by the respective plaintiffs (see Target Graphics v Deutsch, 282 AD2d 601 [2001]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Smith, Rivera and Lifson, JJ., concur.